COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00259-CV


IN RE ALLIANCE ANESTHESIA                                           RELATORS
ASSOCIATES, P.A., GENE
VERTKIN, M.D., & WENDI
CABANO, R.N.


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered “Relators Motion To Dismiss As Moot Relators’

Petition For Writ Of Mandamus,” and is of the opinion that the petition should be

dismissed as moot.     Accordingly, relators’ petition for writ of mandamus is

dismissed as moot.

                                                   PER CURIAM

PANEL: GABRIEL, GARDNER, and MEIER, JJ.

DELIVERED: August 29, 2013



      1
       See Tex. R. App. P. 47.4, 52.8(d).